On May 20, 1913, an opinion was handed down in this case reversing and remanding same. On the 4th day of June, 1913, a petition for rehearing was filed, and on the 4th day of November, 1913, same was granted. Through oversight the original opinion has been published in the official reports (37 Okla. 510, 138 P. 165) while the case was still pending on rehearing.
Upon a reconsideration of the case, we have come to the conclusion that our original holding, as to the error committed *Page 65 
by the trial court in canceling the note owned by the First National Bank, which was not a party to the suit, was correct, for the reasons therein stated, yet that this error did not require a reversal, but that, upon the contrary, the ends of justice will be better served by modifying the judgment of the trial court, by striking therefrom that part of the order and decree relating to the $500 note owned by the bank, and affirming the judgment in all other regards; and the former decision is modified and corrected to that extent.
By the Court: It is so ordered.